Citation Nr: 0006095	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95 - 17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an effective date prior to April 13, 1994, for 
the grant of service connection for a conversion disorder 
with multiple somatic complaints and depression.

Entitlement to a rating in excess of 30 percent for a 
conversion disorder with multiple somatic complaints and 
depression.

(A decision on a motion alleging clear and unmistakable error 
(CUE) in a Board decision dated September 28, 1950 is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 July 
1947, and from March to November 1948.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of August 
1994 from the Department of Veterans Affairs Medical and 
Regional Office Center (VAM&ROC) in Wichita, Kansas, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
psychoneurosis.  In February 1997, the Board remanded the 
case to the RO for additional development of the evidence, to 
include obtaining all medical records relied upon by the 
Social Security Administration (SSA) in granting disability 
benefits to the veteran, and to readjudicate the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim in light of additional evidence 
received after the case was transferred to the Board.  

While the case was thus in Remand status, a rating decision 
of February 1998 granted service connection for a neurosis, 
variously diagnosed, effective April 13, 1994, and assigned a 
30 percent evaluation for that disability.  The grant of 
service connection for a neurosis, variously diagnosed, 
constitutes a full grant of the benefits sought on appeal 
with respect to the claim for service connection for 
psychoneurosis.  However, the veteran appealed the rating 
decision of February 1998, seeking an effective date prior to 
April 13, 1994, for the grant of service connection for a 
neurosis, variously diagnosed, and seeking a rating in excess 
of 30 percent for that disability.

The RO has rated the veteran's psychoneurotic disability as 
neurosis, variously diagnosed, under a hyphenated diagnostic 
code,  38 C.F.R. Part 4, § 4.130, Diagnostic Codes 9424-9421 
(1999), reflecting the veteran's diagnosed conversion 
disorder (DC 9424), as well as his multiple somatic 
complaints (DC 9421).  The Board has reviewed the entire 
history of the veteran's service-connected 
psychoneurotic disability, and finds that such disability is 
most appropriately evaluated as a conversion disorder with 
multiple somatic complaints and depression under  38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9424 (1999), representing 
manifestations found throughout the veteran's medical history 
and on the most recent psychiatric reviews and evaluations.  
Consistent with that determination, the Board will use that 
rating designation in lieu of neurosis, variously diagnosed, 
under which the veteran's disability was initially rated.  
The Board notes that the change in designation does not 
affect the criteria under which the veteran's service 
connected psychoneurotic disabilty is evaluated.  


FINDINGS OF FACT

1.  A Board decision of September 1950 denied service 
connection for psychoneurosis; that decision constituted a 
final appellate determination with respect to that issue

2.  The veteran subsequently undertook to reopen his claim 
for service connection for a neurosis by submitting 
additional evidence; that evidence was received at the RO on 
April 13, 1994.

3.  The additional evidence presented to reopen the claim of 
entitlement to service connection for neurosis included 
evidence which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and his claim was reopened.  

4.  Service connection for a conversion disorder with 
multiple somatic complaints and depression was granted by 
rating decision of February 1998, effective April 13, 1994, 
the date of receipt of the veteran's claim to reopen; that 
disability most nearly accords with the diagnoses of 
conversion disorder and somatic disorder shown on past and 
current psychiatric evaluations.

5.  The veteran appealed, seeking an effective date prior to 
April 13, 1994, for the grant of service connection for 
neurosis, variously diagnosed, now rated as conversion 
disorder with multiple somatic complaints and depression. 

6.  The claim for an effective date prior to April 13, 1994, 
for the grant of service connection for a conversion disorder 
with multiple somatic complaints and depression, lacks legal 
merit.

7.  The veteran's service-connected conversion disorder is 
currently manifested by subjective complaints of post-
traumatic stress disorder symptomatology; multiple somatic 
complaints and depression; impaired impulse control; 
fabricated incidents of inservice head, eye, and left leg 
injuries; and the fixed belief that he is incapable of 
gainful employment due to "nervousness"; his Global 
Assessment of Functioning Score is 35 currently and for the 
past year, indicative of some impairment of reality testing 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to April 13, 1994, 
for the grant of service connection for a conversion disorder 
with multiple somatic complaints and depression, is legally 
insufficient.  38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. 
§§ 3.400, 3.400 (b)(2) (1998);  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

2.  The schedular criteria for an increased rating of 50 
percent for a conversion disorder with multiple somatic 
complaints and depression are met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991);  38 C.F.R. Part 4, §§ 4.125-4.130, 
Diagnostic Code 9424 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Prior to April 13, 1994, for 
the Grant of Service Connection for Conversion Disorder with 
Multiple Somatic Complaints and Depression

I.  Evidentiary and Procedural History

A Board decision of September 1950 denied service connection 
for psychoneurosis.  That decision constituted a final 
appellate determination with respect to that issue.
The veteran subsequently undertook to reopen his claim for 
service connection for a neurosis by submitting a Statement 
in Support of Claim (VA Form 21-4138), and additional 
evidence.  That evidence was received at the RO on April 13, 
1994.  

An RO rating decision of August 1994 determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for neurosis and declined to reopen 
that claim.  The veteran initiated an appeal and, in February 
1997, the Board remanded the case to the RO for additional 
development of the evidence, to include obtaining all medical 
records relied upon by the Social Security Administration 
(SSA) in granting disability benefits to the veteran.  In 
addition, the RO was to readjudicate the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim in light of additional evidence received 
after the case was transferred to the Board.  

The RO determined that the additional evidence presented to 
reopen the claim of entitlement to service connection for 
neurosis included evidence which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Service connection for neurosis, variously diagnosed, was 
granted by rating decision of February 1998, effective April 
13, 1994, the date of receipt of the veteran's claim to 
reopen.  The veteran appealed, seeking an effective date 
prior to April 13, 1994, for the grant of service connection 
for neurosis on the grounds that , variously diagnosed.  The 
Board has determined that the veteran's service-connected 
neurosis most nearly accords with diagnoses of conversion 
disorders and somatic disorders shown on past and current 
psychiatric evaluations, and that disability is rated as 
conversion disorder with multiple somatic complaints and 
depression. 

II.  Analysis

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (1999).  The informal claim must identify the 
benefit sought.  

The veteran's claim to reopen the issue of service connection 
for a neurosis was received and accepted at the RO on April 
13, 1994, and competent medical evidence linking and relating 
his current neurosis to his periods of active service was 
subsequently received.  Following review of the medical and 
other evidence, his claim was reopened and service connection 
for conversion disorder with multiple somatic complaints and 
depression was granted effective April 13, 1994, the date of 
receipt of the veteran's claim to reopen with respect to that 
disability.  Those actions by the RO constitute a waiver of 
the requirement that a formal application be submitted, as 
contemplated under  38 C.F.R. § 3.155(a) (1999).

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.400 (1999), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a) (West 1991);  
38 C.F.R. § 3.400 (1999).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim of direct service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

Governing regulations provide that the earliest effect date 
for the award of VA disability compensation benefits based 
upon the submission of new and material evidence (§ 3.156) 
received after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii) (1999).  
Further, the earliest effective date for the award of VA 
disability compensation benefits based upon a reopened claim 
under §§ 3.109, 3.156, 3.157, or 3.160(e), will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (1999).  All 
applicable regulations governing this matter are consistent.  

The Court has stated that, where warranted, earlier effective 
date claims should be denied as lacking legal merit or 
entitlement under the law, rather than as not well grounded.  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).

There is no factual dispute as to the date of receipt of the 
veteran's claim to reopen the issue of service connection for 
neurosis, and no contention that he applied for service 
connection for neurosis at any earlier date following the 
Board's final disallowance of his claim in September 1950.  
The Court has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Shields, at 351-52 (1995);  
Sabonis, at 430 (1994).  The effective date of an evaluation 
and award of VA disability compensation based upon a claim to 
reopen is controlled by the law and regulations cited above.  

While the appellant has argued that he is entitled to an 
earlier effective date for the frant of service connection 
under the provisions of  38 C.F.R. § 3.114(a), an opinion of 
the General Counsel of the VA, dated March 25, 1997, 
(VAOPGCPREC 11-97) held that amendments to the VA Schedule for 
Rating Disabilities pertaining to ratings for mental 
disorders, which became effective November 7, 1996, were not 
liberalizing legislation, although some criteria might be more 
favorable to the veteran, and that the question of 
liberalizing legislation must be addressed on a case-by-case 
basis.  The criteria for diagnosing or evaluating mental 
disabilities are not a factor in assigning effective dates, 
which is governed by the statutory laws, regulations, and case 
law set out above.  

Based upon the foregoing, the Board finds and concludes that 
the veteran's appeal for an effective date prior to April 13, 
1994, for the grant of service connection for a conversion 
disorder with multiple somatic complaints and depression 
lacks legal merit; that it is legally insufficient as a 
matter of law; and that such claim must be denied.  The 
assignment of an effective date of April 13, 1994, for the 
grant of service connection for a conversion disorder with 
multiple somatic complaints and depression is affirmed. 

Entitlement to a Rating in Excess of  30 Percent for a 
Conversion Disorder with Multiple Somatic Complaints and 
Depression

The Board finds that the appellant's claim for a rating in 
excess of 30 percent for conversion disorder with multiple 
somatic complaints and depression is plausible and is thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran; that he has declined a personal hearing; that 
his medical records were reviewed by a physician in January 
1997; and that he underwent a VA psychiatric examination in 
connection with his claim in January 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In this case, the veteran had two periods of service: one 
during wartime, October 1943 to July 1947, and one during 
peacetime, March 1948 to November 1948.  The report of 
service entrance examination and the service medical records 
for the first period of service are negative for any history, 
finding or other notation of a psychiatric disorder.  An 
anatomical diagram noted the presence of a 3-inch scar of the 
right cheek and a 1-inch scar of the left thigh at service 
entry.  Further, the veteran's service medical records for 
his first period of service are devoid of medical or other 
evidence of any powder burns to the eyes or shrapnel wound to 
the left leg, or of any complaint, treatment, findings or 
diagnosis of a head injury, concussion, or loss of 
consciousness.  Service administrative and personnel records 
show that from September 1944 to November 1944, and from 
December 1944 to October 1946, the veteran served on the 
U.S.S. LCI (L) 817, that he received the Asiatic-Pacific 
medal, and that his highest rank was coxswain.  The abstract 
of his service does not indicate that the veteran served 
aboard a mine-sweeping vessel at any time during his period 
of wartime service.  At the time of his June 1947 service 
separation examination from his first period of active 
service, the veteran offered a medical history that included 
nothing other than the usual childhood diseases, 
peritonsillar abscess, pneumonia, and tonsillectomy, and made 
no mention of powder burns, a shrapnel wound to the left leg, 
or a head injury, concussion, or loss of consciousness.  
Further, that examination report made no reference to any 
scars of the head, face or left lower extremity.  

A report of service entrance examination of the veteran's 
second period of service, conducted in March 1948, disclosed 
no scars of the head, face, or left leg on an anatomical 
diagram intended for that purpose, and the veteran certified 
that he had never suffered from fits or fainting spells.  On 
April 11, 1948, approximately one month after reentering 
service, he was taken to sick bay in a comatose state after 
ingesting Phenobarbital.  He disclaimed any relationship 
between his current problems and any combat history, and 
attributed his symptoms to anxiety caused by his reenlisting 
in the Navy without his wife's knowledge or consent, and her 
ensuing anger and discontinuance of communication with him 
for over a month.  Following transfer to a medical facility 
ashore, he related that he had experienced migraine-type 
headaches with dizziness, nausea, and vomiting for many 
years, and that for the past several months he had momentary 
periods of unconsciousness in which things "turn black" or 
"spots" appear before his eyes "and he bumps into a 
bulkhead or falls to the floor or deck."  

While being evaluated at the U.S. Naval Hospital, Mare 
Island, the veteran stated that he had about 42 months' sea 
duty aboard small craft (LCI's mostly); that he participated 
in the Okinawa campaign; that his ship was later assigned to 
mine clearing at Kure; that his ship was never hit; and that 
he was never wounded (emphasis added).  He was evaluated at 
that facility from June 8, 1948, to September 28, 1948, where 
he was emotionally stable and it was concluded that his 
"rather fleeting" symptoms represented his hostility and 
antagonistic attitude toward the service, rather than a deep-
seated etiology such as a psychoneurosis.  In September 1948, 
the psychiatric examiner expressed the opinion that the 
veteran was no suffereing from a neuropsychiatric disorder, 
but had demonstrated symptoms because of a desire to get out 
of the service.  

A September 1948 Report of Medical Survey by a panel of three 
physicians found that on admission to the Mare Island 
facility the veteran was mildly tense and presented numerous 
vague physical complaints, none of which were incapacitating 
in any degree.  He subsequently lost all evidence of 
emotional disturbances and presented no evidence of a 
psychosis, psychoneurosis, or gross personality disorder, but 
remained negativistic toward service and desired discharge 
because he felt that Navy life was incompatible with the 
maintenance of a happy home.  The Board of Medical Survey 
concluded that the veteran had limited motivation and no 
sincere desire to adjust to the service, and that a return to 
service would undoubtedly precipitate psychiatric symptoms or 
development of further personality traits which would make 
service adaptation impossible.  His diagnosis was changed to 
No Disease (Unable to adjust to further Naval Service) by 
reason of error in the prior diagnosis.  The veteran was 
currently found to have no psychiatric condition, although 
his personality traits were such that he should not be 
returned to duty.  At the time of service separation 
examination in November 1948, the veteran was found to have 
no relevant medical history and no psychiatric abnormalities, 
and he made no reference to powder burns, a head injury or to 
a shrapnel wound of the left leg.  

The veteran's initial claim for VA disability compensation 
benefits, received in December 1949, made no mention of 
powder burns to the eyes or a shrapnel wound of the left leg, 
but claimed a head injury in April 1945, and nervousness, 
headaches, and blackouts since April 1945.  A VA hospital 
summary, dated in December 1949, noted that the veteran dated 
the onset of his nervous symptoms to an alleged head injury 
sustained in a 1945 explosion while he was on Okinawa blowing 
up mines.  He stated that he was unconscious for three hours 
and had bleeding from his nose and ringing in his ears.  
Those allegations, initially advanced more than four years 
after the claimed event, constitute the first reference to 
any inservice injury to the veteran.  The diagnosis was 
psychogenic gastrointestinal reaction, moderate, manifested 
by nausea, vomiting, weight loss, tension, anxiety, and 
headaches.  The precipitating stress was undetermined, and 
the predisposition was identified as immature personality, 
moderate.

The veteran subsequently underwent a series of VA 
hospitalizations in April and November 1950, and was given a 
diagnosis of conversion reaction, manifested by hysterical 
anesthesia of the hands to the wrists and the legs to the 
knees, nausea, vomiting, weight loss, tension, anxiety, and 
headaches.  He continued to elaborate on his claimed 
inservice head injury, frequently changing the date, 
location, and circumstances of that alleged injury.  There is 
no indication that any treating physician or medical examiner 
ever reviewed the veteran's service medical records or 
otherwise noted that the veteran had specifically denied that 
his ship was hit or that he had sustained any wound during 
his period of wartime service.  

The veteran was again admitted to VA medical facilities in 
April 1951, and was found to have a chronic, severe 
conversion reaction, manifested by fugue states, extreme 
tension and tremor, and somatic complaints of headache and 
indigestion.  The predisposing condition was identified as a 
passive-aggressive character disorder.  In November 1951, a 
VA examiner found that the veteran was an immature young man 
who had never been able to accept authority, and diagnosed an 
emotional instability reaction.  Statements from associates 
of the veteran, dated in 1954, asserted that the veteran 
lived with them for part of 1947, and that he became nervous 
and irritated over almost nothing.  Following hospitalization 
in August 1956, the diagnosis was chronic, severe conversion 
reaction, manifested by headaches, hysterical anesthesia of 
the legs and hands, tension and history of fugue states.  The 
predisposing condition was identified as a markedly 
emotionally unstable personality.  

In February 1962, the veteran was denied Social Security 
Administration (SSA) disability benefits based upon his claim 
that he was disabled by a back injury and a nervous 
condition.  It was found, in pertinent part, that psychiatric 
examination had disclosed no evidence of a severely disabling 
emotional illness which would preclude work.  A report of 
evaluation of the veteran in October 1962 showed that the 
veteran had 28 official job injuries listed against him since 
1947.  He was subsequently awarded SSA disability benefits, 
effective in August 1961, due to a passive-aggressive 
personality, aggressive type; and a psychophysiological 
musculoskeletal reaction (back).  

The Board notes that the VA psychiatric examiner in January 
1998 failed to review the veteran's medical records obtained 
from the SSA, which reflect a number of differing psychiatric 
diagnoses.  A report of psychiatric examination in April 1964 
showed a diagnosis of psychophysiological musculoskeletal 
reaction, chronic, severe; manifested by chronic pain in back 
and legs, headache, insomnia, restlessness and anxiety, while 
a report of psychological testing in May 1964 showed a 
personality trait disturbance, emotionally unstable 
personality, characterized by ineffectiveness in the face of 
any stress, fluctuating emotional attitudes which upset his 
interpersonal relationships and affect judgment, and very 
poorly controlled hostility, guilt and anxiety.  The 
veteran's latest VA hospitalization for psychiatric 
symptomatology is dated in May 1972, a refects a diagnosis of 
conversion reaction with transient paralysis of the keft side 
(involving upper and lower extremities without facial 
paralysis), la belle indifference, dysphonia superimposed on 
a historical; low back syndrome resulting in lumbar disc 
surgery, L4-5 and L5-S1, in August 1961.  A January 1992 
brain scan with flow studies was normal.  A VA report of 
consultation in October 1983 cited a history provided by the 
veteran of sustaining a head injury in World War II when he 
was struck by a ship's hatch, was knocked out, and bled from 
the nose and eyes up to 1949, assertions not substantiated in 
the medical record.  

VA outpatient treatment records dated from October 1981 to 
October 1983 reflect no complaint, treatment, or findings of 
symptomatology associated with PTSD.  He underwent a VA 
hospital work-up in May 1972 for claimed dizzy spells and 
blackouts, with essentially negative findings.  

A SSA request for records from VA in October 1983 disclosed 
that the veteran had been in receipt of SSA disability 
benefits since August 1961, and that his impairment was 
passive-aggressive personality disorder, aggressive type, and 
a psychophysiological musculoskeletal reaction (back).  
Reports of extensive psychiatric and vocational 
rehabilitation evaluation of the veteran for the Kansas 
Department of Vocational Rehabilitation in November 1983 
cited the veteran's statement that he had always been nervous 
and high-strung, and that he had a nervous breakdown sometime 
in 1949 when he was with the Navy Special Forces and was 
hospitalized for nine months.  The veteran denied delusional 
idea or hallucinatory experiences; stated that he was unable 
to work due to numerous pains and physical difficulties, 
including back pain; and indicated that he sometimes gets 
depressed due to his inability to work, but reported suicidal 
thoughts only in the distant past, with no such recent 
ideation.  He made no reference to his periods of naval 
service, and did not relate any symptomatology consistent 
with a diagnosis of PTSD.  The veteran was found to have a 
longstanding history of psychological disorder, with multiple 
somatic complaints.  The pertinent diagnoses included 
somatization disorder; and chronic, severe 
psychophysiological disorder of multiple systems, manifested 
by nervous tension, headaches, vertigo, and possible 
hyperventilation syndrome.  He was considered capable of day-
to-day work activity if sufficiently motivated, and a mental 
capacities assessment showed limitation only with respect to 
technical or complex job instructions.  The veteran's most 
recent SSA review, dated in January 1984, showed his 
diagnoses to be chronic and severe psychophysiological 
disorder of multiple systems; and degenerative arthritis of 
the spine.  

In a January 1984 letter from the veteran to a SSA disability 
examiner, he stated that he suffered from a variety of 
physical disabilities which made it impossible for him to 
work, including back, throat, heart, and hernia problems, an 
arm injury, prostate problems, and blackouts; and that he 
suffers severe nerve disorders which cause him to become very 
accident-prone.  

A letter from the veteran's spouse, received in September 
1996, offered her observations and conclusions regarding the 
veteran's condition and the hardships that she and her family 
had undergone during and after World War II, and continuing 
until the present time.  

In January 1997, the veteran's service medical and other 
records were reviewed by a private physician employed by the 
veteran's service organization.  That physician asserted, in 
pertinent part, that the veteran had episodes of conversion 
reaction and psychoneurosis, hysteria, while in service; that 
he was boarded out of the Navy; that he subsequently made a 
poor adjustment to civilian life; and that he has received 
disability benefits from the SSA for many years.  

The report of the veteran's most recent VA psychiatric 
examination, conducted in January 1998, shows that the 
veteran reported for the interview with an extensive list of 
his physical disabilities allegedly sustained between 1945 
and 1961.  In addition to those injuries, the veteran alleged 
that he had sustained a shrapnel wound to the left leg in a 
bombing raid, a head injury when struck by a ship's hatch, 
and powder burns to the eyes on Okinawa in 1945, and was 
hospitalized on the ship 
"Hope" for those burn injuries.  He offered, for the first 
time, a history of transporting dead and injured to ships, 
and asserted past or current symptomatology associated with 
PTSD.  The diagnoses included chronic post-traumatic stress 
syndrome (PTSD) secondary to trauma experienced during active 
duty in Okinawa during World War II; major depression and a 
somatization disorder, both probably secondary to PTSD; 
alcohol abuse; and panic disorder with agoraphobia.  The 
examining physician provided Axis III diagnoses which 
included a history of a shrapnel wound to the left leg during 
a bombing raid in World War II, and a history of a head 
injury during active service while clearing mines on Okinawa 
in approximately 1945, as well as 16 other physical 
disabilities.  The examiner stated that veteran's PTSD had 
gone undiagnosed for many years due, in part, to not having 
sought psychiatric help since 1977, "before PTSD was 
recognized."  He further stated that the veteran had not had 
a psychiatric evaluation "since the diagnosis of PTSD 
originated."  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  The Board notes that this case 
addresses the assignment of an initial rating for disability 
following an initial award of service connection for a 
conversion raection with multiple somatic complaints and 
depression.  In such cases, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999)  and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected neurosis.  The Board has found that consideration 
of the historical record in this case is indispensable to an 
appropriate evaluation of the veteran's service-connected 
mental disability.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board's review of the medical evidence shows that the 
veteran has been diagnosed with a variety of psychiatric 
disabilities since final service separation, including 
passive-aggressive personality disorder; personality 
disturbance with multiple somatic manifestations; 
somatization disorder; conversion reaction with 
psychophysiological musculoskeletal reaction manifested by 
chronic pain in back and legs, headache, insomnia, 
restlessness, and anxiety; chronic severe psychophysiological 
disorder of multiple systems; panic attacks with agoraphobia; 
post-traumatic stress disorder (PTSD); and alcoholism.  The 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  

"A clear (that is, unequivocal) diagnosis by a mental health 
care professional must be presumed (unless evidence shows to 
the contrary) to have been made in accordance with the 
applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor. . . . 
Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  If a "clear" 
diagnosis of PTSD is made by a "mental health care 
professional," the RO (or the Board) cannot find that it is 
not supported by the findings on the examination report or 
does not conform to DSM-IV.  If VA disagrees with the 
diagnosis, the only appropriate course is to return to the 
report to the examiner for clarification or further 
examination.  Id.
Since there is no longer an "average person" standard for 
determining whether a stressor is of sufficient gravity to 
cause a veteran's PTSD symptoms, VA "may reject favorable 
medical evidence [i.e., a "clear diagnosis"] as to stressor 
sufficiency only on the basis of independent medical 
evidence."  Id.

The Board does not reject the diagnosis of PTSD offered by 
the VA examiner in January 1998, and does not address the 
matter of stressor sufficiency.  However, the Court has held 
that the Board has the duty to assess the credibility and 
weight to be given the evidence and that it must provide 
reasons and bases for doing so.  Gilbert v. Derwinski,  1 
Vet. App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. 
App. 190, 193 (1991).  Further, governing regulations provide 
that if the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  If it is not clear from the available 
records what the change of diagnosis represents, the rating 
agency shall return the report to the examiner for a 
determination.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R.§ 
4.125(b) (1999).

The examining physician who conducted the January 1998 
psychiatric evaluation of the veteran has asserted that the 
veteran's condition was previously undiagnosed or 
misdiagnosed because he was not evaluated subsequent to 1977, 
and PTSD was not recognized at that time.  The Board finds 
that such determination reflects a changed diagnosis based 
upon a correction of a perceived error in the prior diagnosis 
of the veteran's mental disability.  However, the record 
shows that the veteran's symptomatology was not delayed, but 
was manifest as early as his hospitalization in 1949.  
Further, the Board notes that VA's Schedule for Rating 
Disabilities (1945), Veteran's Regulation No. 3a, effective 
April 1, 1946, provided that "war" psychosis and 
psychoneurosis, variously designated as "combat fatigue" or 
"combat exhaustion", having its onset as an incident of 
battle or enemy action, or following bombing, shipwreck, 
imprisonment, exhaustion, or operational fatigue, was to be 
rated as appropriate to the actual psychotic or 
psychoneurotic type.  Such disability was initially rated 
under Psychoneurosis, other (1945).  Thereafter, the Schedule 
for Rating Disabilities included specific provisions for 
mental disability incurred during war under  38 C.F.R. Part 
4, § 4.131.  Combat stress-related psychoneurosis, e.g., 
"gross stress reaction," "shell shock," "combat 
fatigue," and "exhaustion" was recognized under  38 C.F.R. 
Part 4, § 4.131 (1968), and was evaluated under  38 C.F.R. 
Part 4, § 4.132, Diagnostic Code 9406, Psychoneurosis, other, 
or under Diagnostic Code 9400, Anxiety reaction.  Thereafter,  
41 FR 11362, effective March 18, 1976, deleted Diagnostic 
Code 9406 and provided in its place Diagnostic Code 9410, 
Other and unspecified neurosis, and combat stress-related 
psychoneurosis was evaluated under that diagnostic code or 
under diagnostic code 9400, Anxiety neurosis.  In 1980, 45 FR 
26327, effective April 18, 1980, added Diagnostic Code 9411, 
Post-traumatic stress neurosis (disorder) to  38 C.F.R. Part 
4, § 4.132.  

Based upon the foregoing, the Board finds that the assertion 
that the veteran could not have been diagnosed with a combat-
related neurosis prior to the addition of PTSD to the Code of 
Federal Regulations on April 18, 1980, is incorrect.  The 
record shows that the veteran was not diagnosed with a combat 
stress-related psychoneurosis at any time prior to the VA 
psychiatric examination in January 1998 because previous 
examiners reviewed his service and other medical records, 
including his statement that he was not wounded during his 
wartime service; interviewed the veteran at length and 
recorded his complaints and symptom reports; and failed to 
identify any symptomatology indicative of a combat-related 
stress.  Those examiners and attending physicians might 
easily have diagnosed the veteran as having a combat-related 
stress disorder had there been any symptomatology suggestive 
of such diagnosis.  Further, there has been no finding that 
the veteran sustained any powder burns to the eyes, shrapnel 
wound of the left leg, or head injuries resulting in 
organicity; and the evidentiary record is devoid of any 
documentary, clinical or electrodiagnostic evidence which 
would establish or support the existence of such trauma.  

Further, reports of psychiatric and vocational rehabilitation 
evaluation of the veteran for the Kansas Department of 
Vocational Rehabilitation in November 1983 show that the 
veteran was found to have a longstanding history of 
psychological disorder, with multiple somatic complaints.  
The pertinent diagnoses included somatization disorder; and a 
chronic, severe psychophysiological disorder of multiple 
systems, manifested by nervous tension, headaches, vertigo, 
and possible hyperventilation syndrome.  The Board finds that 
such demonstrates that the veteran did, in fact, undergo 
competent and comprehensive psychiatric evaluations after the 
diagnosis of PTSD was included in the Code of Federal 
Regulations; that no evidence of PTSD symptomatology was 
claimed or found in the veteran; and that the psychiatric and 
vocational rehabilitation specialists conducting those 
evaluations found that the veteran's correct diagnoses were a 
somatization disorder; and a chronic, severe 
psychophysiological disorder of multiple systems.  

The January 1998 VA examiner also failed to note that the 
medical evidence of record, including the veteran's service 
medical records and all subsequent medical records, was 
silent for complaint, treatment, findings or diagnosis of 
inservice powder burns to the face or of a shrapnel wound to 
the left leg; that his report of service separation 
examination in June 1947 reported no history or findings of 
such trauma; that his service medical records show that 
during treatment in June 1948, the veteran specifically 
denied sustaining any wounds during his prior period of 
wartime service; and that the claimed shrapnel wound to the 
left leg and powder burns to the eyes were first alleged at 
the time of the VA psychiatric examination in January 1998.  

The Board finds that at the time of initial service entry in 
October 1943, and at the time of his reenlistment in March 
1948, the veteran signed certifications that he had never 
suffered from or had fits or fainting spells within the past 
five years, and that he was not concealing any disease or 
injury.  He subsequently stated while undergoing evaluation 
in April 1948 that he had experienced severe migraine 
headaches with dizzyness, nausea, and vomiting for many 
years, and that for the past several months he had momentary 
periods of unconsciousness in which things "turned black" 
or spots appeared before his eyes and he falls to the floor.  
The Board finds that such conflicting allegations reflect 
adversely upon the veteran's credibility, including his 
subjective complaints as to his current symptomatology. 

In addition, the record in this case shows that the medical 
evidence during and after service fully supported the 
diagnoses assigned during those periods, including passive-
aggressive personality disorder; personality disturbance with 
multiple somatic manifestations; somatization disorder; 
conversion reaction with psychophysiological musculoskeletal 
reaction manifested by chronic pain in back and legs, 
headache, insomnia, restlessness, and anxiety; conversion 
reaction with transient paralysis of the left side (involving 
the upper and lower extremities without facial paralysis), la 
belle indifference, dysphonia, superimposed upon a historical 
low back pain syndrome; and chronic severe 
psychophysiological disorder of multiple systems.  To that 
point, the Board notes that the veteran was initially awarded 
SSA benefits in August 1961 based on diagnoses of passive-
aggressive personality disorder, aggressive type; and 
psychophysiological musculoskeletal reaction (back), and that 
his benefits were subsequently continued for many years under 
those diagnoses.  His current award of SSA disability 
benefits is based upon diagnoses of chronic and severe 
psychophysiological disorder of multiple systems; and 
degenerative arthritis of the spine.  

While the reporting physician in January 1998 purports to 
have examined the veteran's medical records and claims 
folder, the Board notes that the service administrative 
records show that the veteran served in the U. S. Navy during 
both periods of active service; that during the veteran's 
first period of active service from October 1943 to July 
1947, his military occupational specialty was Coxswain; that 
he served a part of that period of enlistment in the Asian 
Pacific theater (September 25, 1944, to November 8, 1944, and 
from December 16, 1944, to October 18, 1946); that he was not 
wounded and did not receive the Purple Heart Medal; and that 
there is no documentary evidence that the veteran served in 
combat.  In addition, the examining physician dismisses the 
recorded observations and opinions of those physicians who 
observed the veteran on a psychiatric ward for approximately 
four months prior to his September 1948 Board of Medical 
Survey, as well as the conclusions reached by the three 
physicians, including one of the veteran's treating 
physicians, who comprised the Board of Medical Survey, and 
who evaluated the veteran's medical history and treatment 
records prior to concluding that he had no psychiatric 
disability.  

The Board further notes that prior to the January 1998 VA 
psychiatric examination, conducted more than 50 years after 
service separation, the veteran's claims folder is silent for 
any claim that the veteran transported or removed bodies at 
any time during his first period of active service, or that 
he experienced combat-related nightmares, flashbacks, and 
other PTSD symptomatology.  In addition, at the January 1998 
examination, the veteran's spouse of 51 years indicated that 
she had never heard the trauma history recounted by the 
veteran at that examination.  Further, prior to the January 
1998 examination, the veteran and his spouse had consistently 
attributed his violence toward her to his "rages" and 
"blackouts", rather than to episodes occurring during 
sleep, nightmares, combat-related dreams, etc.  

The Board finds that the veteran has a service-connected 
psychoneurosis which is variously diagnosed but is chiefly 
manifested by conversion reactions with numerous somatic 
complaints and depression, subjective complaints of post-
traumatic stress disorder symptomatology and depression, 
impaired impulse control, fabricated incidents of inservice 
head, eye, and left leg injuries, panic attacks with 
agoraphobia, and the fixed belief that he is incapable of 
gainful employment due to "nervousness".  The veteran's 
estimated Global Assessment of Functioning Score is 35 
currently and for the past year, indicative of some 
impairment of reality testing or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  

As noted, the veteran reopened his claim for service 
connection for a nervous condition in April 1994, and service 
connection was ultimately granted for neurosis, variously 
diagnosed, effective the date of receipt of that claim, and 
evaluated as 30 percent disabling.  The veteran has appealed 
that decision, seeking a rating in excess of 30 percent for 
that disability.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
somatoform disorders.  61 Fed. Reg. 52,695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), now 
codified at  38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at newly designated 38 C.F.R. § 4.130 (1999).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected 
neuroses by applying the criteria contained in VA's Schedule 
for Rating Disabilities related to psychiatric disability as 
it was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of psychiatric 
disabilities, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders, codified under 
38 C.F.R. 
Part 4, § 4.132.  Under those criteria, a 30 percent 
evaluation for psychoneurotic disorders is warranted where 
there is definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy result in profound retreat from mature behavior, or 
the claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 9400 
(in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in  38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, including 
neurosis, are assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at  38 C.F.R. 
Part 4, § 4.130 (1998).  That formula provides that 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1999).

The above-cited revision to the rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The VA 
General Counsel has held that the application of amended 
rating schedule provisions in appeals pending before the 
Board involving claims for increased rating for service-
connected mental disorders must be resolved on a case-by-case 
basis to determine whether liberalizing elements are 
applicable to that claim.  See VAOGCPREC 11-97 (March 25, 
1997).  The Board finds that the criteria for rating mental 
disabilities in effect on and after November 7, 1996, reflect 
no substantive changes which would affect the evaluation for 
the veteran's service-connected psychoneurosis or tend to be 
more favorable to the veteran those in effect prior to that 
date.  

The Board's review of the medical evidence in this case 
supports a finding that the veteran's psychoneurotic symptoms 
are most nearly representative of the conversion disorders 
and somatization disorders previously cited by private and VA 
examiners and treating physicians, as well as by the 
reviewing physician in January 1997 and the VA examiner in 
January 1998.  Further, the Board finds that such disorders 
include manifestations such as subjective complaints of post-
traumatic stress disorder symptomatology and depression, 
impaired impulse control, fabricated incidents of inservice 
head, eye, and left leg injuries, panic attacks with 
agoraphobia, and the fixed belief that he is incapable of 
gainful employment due to "nervousness".  However, the 
Board notes that the veteran has been married for 54 years to 
the same woman; that he last attempted to work in 1991; that 
many of the manifestations cited on the most recent 
examination are described as having occurred in the past; 
that he has acknowledged that he currently has at least two 
friends; and that the veteran's contention that his 
unemployment stems from a mental disorder ignores the 
documented fact that his SSA benefits are based, in part, 
upon his long-term, nonservice-connected back disability.  
The Board further notes that the veteran is not receiving 
psychiatric treatment as a matter of choice; that he is not 
shown to have been hospitalized for a psychiatric disability 
since May 1972, a period of more than 27 years; that there 
have been no episodes of violence toward his spouse since 
1970; that his speech is normal, memory is intact, and 
abstracting ability was adequate; and that he is not 
currently taking medications for his reported symptomatology.  

The January 1998 psychiatric examiner stated that the 
veteran's psychiatric signs and symptoms had a severe effect 
on his occupational and social functioning, incapacitating 
him, but did not associate his diagnosed long-term alcohol 
abuse or panic disorder with agoraphobia with his period of 
active service.  He did not distinguish the symptomatology 
stemming from the service-connected and nonservice-connected 
psychoneurotic disabilities, and indicated that the veteran 
had major impairment in several areas, listing a total of 18 
physical disabilities under Axis III.  He further indicated 
that the veteran's PTSD "probably contributed greatly to his 
low GAF score."  

The Board has reviewed the entire history of the veteran's 
psychoneurotic disability, and finds that the veteran's 
service-connected is most appropriately evaluated as 
conversion disorder with multiple somatic complaints and 
depression, representing manifestations found at various 
times throughout the veteran's medical history and on the 
most recent psychiatric reviews and evaluations in 1997 and 
1998.  Applying the criteria in effect prior to November 7, 
1996, the Board finds that the veteran's service-connected 
conversion disorder with multiple somatic complaints and 
depression is of such severity that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, warranting assignment of an increased 
rating of 50 percent under the previous criteria.  The Board 
does not find that the service-connected disability is 
productive of social and industrial impairment such as to 
result in severe impairment in the ability to establish and 
maintain effective and favorable relationships with people, 
or that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment such as to warrant assignment of 
a 70 percent evaluation.  The medical evidence of record does 
not establish that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or that totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy result in profound retreat from mature behavior, or 
that the claimant is demonstrably unable to obtain or retain 
employment.  The Board finds that the record shows that the 
veteran has no service-connected physical disabilities; that 
he has consistently reported that he has friends with whom he 
interacts; that his marriage of 54 years remains intact; that 
the chief impediment to his employment is his lack of 
motivation to work, together with the disabling effects of 
his conviction that he is incapable of employment; and that 
there medical evidence of record does not disclose that the 
veteran has ever been found to be unemployable solely on the 
basis of his service-connected disability.  

Applying the criteria in effect on and after November 7, 
1996, because of its current medical terminology and 
unambiguous rating criteria, the Board finds that the 
veteran's service-connected conversion disorder with multiple 
somatic complaints and depression is currently productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: difficulty in 
understanding complex commands; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work relationships, 
and that such symptomatology warrants assignment of an 
increased rating of 50 percent under the newly-revised 
criteria.  In addition, the record is this case shows 
subjective complaints of suicidal ideation without findings 
of intent, a past history of violence without current 
evidence of such, and occupational and social impairment with 
deficiencies in areas such as work, judgment, or mood, due to 
symptoms such as impaired impulse control (such as unprovoked 
irritability without current periods of violence); occasional 
neglect of personal appearance and hygiene; and some 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  However, the Board does not 
find objective evidence of suicidal ideation with intent; 
spatial disorientation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; or inability to establish and maintain effective 
relationships such as to warrant a 70 percent evaluation.  
Further, the evidence does not establish the clinical 
presence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Codes 9424 (1999).

In view of the foregoing, the Board finds that the 
symptomatology associated with the veteran's service-
connected conversion disorder with multiple somatic 
complaints and depression is productive of occupational and 
social impairment sufficient to warrant assignment of an 
increased rating of 50 percent.  The Board further finds that 
his condition is not of such severity as to warrant higher 
evaluations of 70 or 100 percent based upon the current 
evidence.  

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable solely as a result of 
his service-connected conversion disorder with multiple 
somatic complaints and depression.  There is no competent 
medical evidence in the record stating that the veteran is 
unemployable due solely to service-connected disability, the 
veteran has no Chapter 31 Vocational Rehabilitation & 
Education file, the veteran has never sought Vocational 
Rehabilitation benefits, and the veteran has not credibly 
indicated that he is unable to obtain employment due solely 
to his service-connected disability.  Nor is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. 3.321(b)(1) or 
Part 4, §§ 4.16(b) (1999).  

In reaching the latter decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim for 
increase, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A legally meritorious claim for an effective date prior to 
April 13, 1994, for the grant of service connection for a 
conversion disorder with multiple somatic complaints and 
depression not having been submitted, that claim is denied.

An increased rating of  50 percent for conversion disorder 
with multiple somatic complaints and depression is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




		
	F.   JUDGE   FLOWERS 
	Member, Board of Veterans' Appeals

 



